UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4994


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSHUA DYLAN BENNETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00186-CCE-3)


Submitted:   October 3, 2014                 Decided:   October 9, 2014


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Josiah J. Corrigan, Jacob P. Warner, PERRY, PERRY & PERRY,
Kinston, North Carolina, for Appellant.     Graham Tod Green,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joshua Dylan Bennett pled guilty pursuant to a plea

agreement to conspiracy to distribute fifty grams or more of

methamphetamine       and    to     possess       pseudoephedrine             knowing       and

having     reasonable       cause     to    believe      it       would       be     used   to

manufacture      methamphetamine,            in    violation            of      21     U.S.C.

§§ 841(b)(1)(B),        (c)(2),       846    (2012).              The    district       court

calculated Bennett’s Guidelines range at sixty to seventy-one

months’ imprisonment, U.S. Sentencing Guidelines Manual (2012),

and,     after   granting       a     downward      variance            for    substantial

assistance to the Government, sentenced Bennett to forty-five

months’ imprisonment.

            On   appeal,       counsel      has   filed       a    brief       pursuant      to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but raising as issues for

review whether the district court reversibly erred in accepting

Bennett’s    guilty     plea    and    abused      its    discretion           in    imposing

sentence.     Counsel also questions whether trial counsel rendered

ineffective assistance at sentencing.                    Bennett was informed of

his right to file a pro se supplemental brief, but he has not

done so.    The Government declined to file a brief.                          We affirm.

            Because Bennett did not move in the district court to

withdraw his guilty plea, the adequacy of the Fed. R. Crim. P.

11 hearing is reviewed for plain error only.                            United States v.

                                            2
Martinez, 277 F.3d 517, 524–26 (4th Cir. 2002).                                  To demonstrate

plain error, a defendant must show: (1) there was error; (2) the

error    was    plain;       and    (3)       the    error       affected    his    substantial

rights.        United       States      v.     Olano,      507 U.S. 725,     732    (1993).

In the    guilty      plea       context,       a       defendant    meets    his       burden    to

establish that a plain error affected his substantial rights by

showing a reasonable probability that he would not have pled

guilty    but        for     the       district          court’s     Rule     11        omissions.

United States v. Massenburg, 564 F.3d 337, 343 (4th Cir. 2009).

               Our    review       of     the       transcript       of     the    guilty       plea

hearing     leads          us     to     conclude          that      the     district          court

substantially complied with the mandates of Rule 11 in accepting

Bennett’s guilty plea and that the court’s omissions did not

affect Bennett’s substantial rights.                         Critically, the transcript

reveals    that       the       district       court       ensured    that        the    plea    was

supported      by    an     independent         basis       in    fact,    and     that    Bennett

entered the plea knowingly and voluntarily with an understanding

of the consequences.                United States v. DeFusco, 949 F.2d 114,

116, 120 (4th Cir. 1991).                       Accordingly, we discern no plain

error in the district court’s acceptance of Bennett’s guilty

plea.

               Turning       to    Bennett’s             sentence,    we     review       it     for

reasonableness             “under         a         deferential           abuse-of-discretion

standard.”       Gall v. United States, 552 U.S. 38, 41, 51 (2007).

                                                    3
This     review       entails          appellate          consideration          of     both      the

procedural          and    substantive            reasonableness          of     the     sentence.

Id. at     51.            In    determining             procedural        reasonableness,         we

consider       whether         the    district          court    properly       calculated       the

defendant’s          advisory        Guidelines          range,    gave        the     parties    an

opportunity to argue for an appropriate sentence, considered the

18 U.S.C. § 3553(a) (2012) factors, selected a sentence based on

clearly erroneous facts, and sufficiently explained the selected

sentence.       Id. at 49–51.

               If    the       sentence      is    free     of    “significant          procedural

error,” we review it for substantive reasonableness, “tak[ing]

into account the totality of the circumstances.”                                 Id. at 51.        If

the sentence is below the properly calculated Guidelines range,

we     apply     a     presumption           on     appeal        that     the       sentence     is

substantively reasonable.                    United States v. Susi, 674 F.3d 278,

289-90 (4th Cir. 2012).                  Such a presumption is rebutted only if

the    defendant          shows      “that    the       sentence     is    unreasonable          when

measured       against         the    § 3553(a)          factors.”         United       States     v.

Montes-Pineda,            445 F.3d 375,      379    (4th     Cir.       2006)     (internal

quotation marks omitted).

               In this case, the district court correctly calculated

and    considered         the     advisory        Guidelines       range,       heard     argument

from counsel, and afforded Bennett the opportunity to allocute.

The    court        explained        that     the       forty-five-month          sentence       was

                                                    4
warranted in light of the nature and circumstances of Bennett’s

offense conduct and his history and characteristics.                                  18 U.S.C.

§ 3553(a)(1).           Bennett does not offer any grounds to rebut the

presumption       on     appeal      that    his       below-Guidelines             sentence    is

substantively         reasonable.           Accordingly,         we    conclude        that    the

district        court    did     not      abuse       its   discretion         in    sentencing

Bennett.

                Bennett also questions whether trial counsel rendered

ineffective       assistance         at     sentencing.           After      review     of     the

record,     we    find     this      claim    inappropriate            for     resolution       on

direct     appeal.             Because     the        record    does    not     conclusively

establish ineffectiveness of counsel, Bennett must assert such a

claim,     if    at     all,    in   a    motion       pursuant    to     28    U.S.C    § 2255

(2012).         United States v. King, 119 F.3d 290, 295 (4th Cir.

1997).

                Finally, in accordance with Anders, we have reviewed

the remainder of the record in this case and have found no

meritorious issues for appeal.                     We therefore affirm the district

court’s     judgment.            This     court       requires    that       counsel     inform

Bennett, in writing, of the right to petition the Supreme Court

of the United States for further review.                              If Bennett requests

that   a   petition       be     filed,      but      counsel    believes       that     such    a

petition would be frivolous, then counsel may move in this court



                                                  5
for leave to withdraw from representation.               Counsel’s motion

must state that a copy thereof was served on Bennett.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     6